Title: To Thomas Jefferson from Thomas Storm, 12 November 1804
From: Storm, Thomas
To: Jefferson, Thomas


                  
                      
                     His Excellency
                         Thomas Jefferson Esqr
                        President U States 
                     
                     New York Novemr. 12th 1804
                  
                  The consulate at Genoa having become Vacant by the death of Mr J M Goetchius; who fell a victim to a malignant fever at Cadiz, on his way to Genoa—I take the liberty to make a direct application to your excellency, to solicit the vacancy, for my Son in law Peter Kuhn Junr.
                  Mr Kuhn is permanently settled at Genoa, and is transacting Business at that place, in connection with my Son Thomas H Storm—he is personally acquainted with Mr Clay in Congress, to whom I beg leave to refer you for any information respecting him—Mr Kuhn is of Philadelphia, And has resided Some years up the Straits, and has become well acquainted with all the Concerns of that Country, and is perfectly well Capacitated for the office, Should it please your Excellency to Confer on him the appointment—I have no hesitation in assuring your excellency that the interests of the U States would be well Secured by him in the office, and the whole duty pertaining thereto honorably, and ably performed—
                  I beg your Excellency to excuse the liberty have taken, While I have the honor to be your excellency’s 
                  Most obedient & most humble Servant
                  
                     Thomas Storm 
                     
                  
                  
                     P.S. Should Mr Dallas, or any other Gentlemen from Philadelphia be near the Seat of Government, they will be able to give the fullest and most Satisfactory information of Mr Kuhn—
                  
               